Per Curiam.
At the hearing to determine damages in this condemnation proceeding filed under *615CL 1948, §213.171 (Stat Ann 1958 Rev §8.171), the trial conrt instructed the jury on the before- and-after test and on value of minerals taken plus damages to the remainder.
This trial occurred before the Supreme Court affirmed State Highway Commission v. Hahn (1966), 4 Mich App 225, in 380 Mich 115. It is established that the measure of damages in condemnation for borrow purpose is the value of minerals in place plus damages to the remainder.
Reversed and remanded for new trial but without costs.